Citation Nr: 1001038	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-24 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for a well-healed 
scar on the right thumb.

2.  Entitlement to a compensable rating for a well-healed 
scar on the right calf.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2005 and November 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, which, inter alia, 
denied the Veteran's September 2005 claim for entitlement to 
a compensable disability rating for his service-connected 
well-healed scars on his right thumb and right calf.

In February 2007, the Veteran told a VA clinician that a 
piece of metal that had entered his body during his time in 
service had recently left his abdomen, causing pain, 
drainage, and an infected wound.  The VA clinician diagnosed 
and treated said wound.  Because the Veteran stated that this 
wound resulted from his time in service, the Board treats 
this as an implied claim for entitlement to service 
connection for an abdominal wound, and refers that claim to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the Veteran's testimony at his October 2009 
hearing before the undersigned Veterans Law Judge, a new 
examination is required in this case.  The Veteran has 
testified that he has had approximately 20 metallic foreign 
bodies work themselves out of his leg and waist, and that 
others are still working their way out of his body.  Id. at 
pp. 3, 5.  Additionally, the Veteran has testified that his 
scars cause limitation of motion.  Id. at p. 4.  The Veteran 
also testified that his scars are painful.  Id. at pp. 2-6.

On remand, the Veteran should be scheduled for a VA 
examination to determine the number and condition of his 
scars.  The examiner should provide the Veteran with an x-ray 
or other appropriate test, if not medically contraindicated, 
to determine whether he still has shrapnel within his body, 
and include the results of that test in his report.  The 
examiner should also opine on whether the exiting of shrapnel 
from the Veteran's body in the past has caused any additional 
scars, and, if so, how many of those scars remain.  The 
examiner is also asked to provide an opinion as to whether 
the Veteran's scars cause him limitation of motion, and, if 
so, to what degree.  The examiner is asked to determine 
whether the Veteran's scars are stable or painful.  If the 
Veteran reports that his scars are painful, the examiner 
should ask him when and in what context he first noticed the 
pain, in light of the absence of treatment for painful scars 
in the record, and the Veteran's statement to the October 
2007 VA examiner that he scars were neither tender nor 
painful.  The examiner is also asked to determine whether the 
Veteran's scars are deep (i.e., associated with underlying 
soft tissue damage).  The examiner is also asked to determine 
whether the Veteran's scars are nonlinear.

A new VA examination is also required because the Veteran's 
most recent VA examination was provided in October 2007- 
which is now more than two years ago.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994) (determining that the Board 
should have ordered a contemporaneous examination of the 
Veteran because a 23-month-old examination was too remote in 
time to adequately support the decision in an appeal for an 
increased rating); Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal the 
current state of claimant's disability, fulfillment of the 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the last examination).

On remand, the RO should ask the Veteran to identify all 
health care providers that have treated him for his scars, 
and attempt to obtain records from each health care provider 
he identifies that might have available records, if not 
already in the claims file.  In particular, obtain the 
records, if any, from July 2009 to the present.  If records 
are unavailable and future attempts to retrieve the records 
are futile, please have the health care provider so indicate.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health 
care providers that have treated him for 
his scars, and attempt to obtain records 
from each health care provider he 
identifies that might have available 
records, if not already in the claims 
file.  In particular, obtain the records, 
if any, from July 2009 to the present.  If 
records are unavailable and future 
attempts to retrieve the records are 
futile, please have the health care 
provider so indicate.

2.  After completion of the above, 
schedule the Veteran for an examination of 
his scars, by an appropriate specialist, 
to determine the number and condition of 
his scars.  The examiner is asked to:

a)  Provide the Veteran with an x-ray or 
other appropriate test, if not medically 
contraindicated, to determine whether he 
still has shrapnel within his body, and 
include the results of that test in his 
report;

b)  Opine on whether the exiting of 
shrapnel from the Veteran's body in the 
past has caused any additional scars, and, 
if so, how many of those scars remain;

c)  Provide an opinion as to whether the 
Veteran's scars cause him limitation of 
motion, and, if so, to what degree;

d)  Determine whether the Veteran's scars 
are stable or painful.  If the Veteran 
reports that his scars are painful, the 
examiner should ask him when and in what 
context he first noticed the pain, in 
light of the absence of treatment for 
painful scars in the record, and the 
Veteran's statement to the October 2007 VA 
examiner that he scars were neither tender 
nor painful.

e)  Determine whether the Veteran's scars 
are deep (i.e., associated with underlying 
soft tissue damage).

f)  Determine whether the Veteran's scars 
are nonlinear.

3.  After completion of the above, the AOJ 
should readjudicate the issues of 
entitlement to a compensable rating for 
well-healed scars on the Veteran's right 
thumb and right calf.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case, and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The Veteran need take no action unless otherwise notified; 
however, the Veteran is advised that failure to cooperate by 
reporting for examination without good cause may result in 
the denial of his claims.  38 C.F.R. § 3.655 (2009).  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

